The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff failed to provide the defendant Arch Specialty Insurance Company with a sworn proof-of-loss statement within 60 days after receiving a demand to do so, accompanied by proof-of-loss forms (see Insurance Law § 3407 [a]; Ball v Allstate Ins. Co., 81 NY2d 22, 25-26 [1993]; Anthony Marino Constr. Corp. v INA Underwriters Ins. Co., 69 NY2d 798, 800 [1987]; Maleh v New York Prop. Ins. Underwriting Assn., 64 NY2d 613, 614 [1984]; DeRenzis v Allstate Ins. Co., 256 AD2d 303, 304 [1998]; Litter v Allstate Ins. Co., 208 AD2d 602 [1994]). In opposition, the plaintiff failed to raise a triable issue of fact.
In light of this determination, the plaintiff’s remaining contention need not be reached. Dillon, J.E, Balkin, Eng and Cohen, JJ., concur.